DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Viola, US Pat. 2,708,701.
Regarding claims 1 and 2, Viola teaches a shunt resistor (see figures and col. 1, lines 15-25) comprising:
first and second terminals (terminals 22 and 24 made of copper; col. 3, line 73) made of an electrically conductive metal material; and
resistive elements 26 (manganin rod resistors connected in parallel; col. 3, line 72) disposed between the first and second terminals, wherein:
each of the first and second terminals has a through-hole (22c and 24c, respectively; see figure 1) formed therein; and
.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fang et al., CN106093523 (Applicant cited with machine translation).
Regarding claim 1, Fang teaches a shunt resistor (see paragraph 0004; “measured voltage by the resistance of the shunt…”) comprising:
first and second terminals (terminals 2 and 5, respectively; see figure 1) made of an electrically conductive metal material (conductive plate and/or conductor; paragraph 0037); and
a resistive element 4 (paragraph 0041) disposed between the first and second terminals 2 and 5, wherein:
each of the first and second terminals (2 and 5) has a through-hole formed  (22 and 57, respectively; see figures 2 and 4) therein; and
at least one of the first and second terminals has a protruding portion (protruding portion comprises of plate 3; see figure 3) protruding on a side thereof opposite to a portion bonded with the resistive element (Connection ports 23 on the terminal plate 2 provides bonding to prevent movement between the resistor 4 and the terminal 2.  Current specification and/or claims do not specify “bonded” i.e. welding, soldering, etc. See paragraph 0047 of the current specification.).
Regarding claims 2 and 3, Fang teaches the shunt resistor, comprising a plurality of the resistive elements (at least four resistors are shown in figure 1), the resistive elements connecting the first and second terminals in parallel (terminals 2 and 5 are connected in parallel; see figure 1); and 
.
Allowable Subject Matter
Claims 4-6 are allowed.
Claim 4 teaches a current sensor, wherein the second terminal and the second wiring member connects through a third through-hole formed in the wiring substrate, and the shunt resistor and the second wiring member are fastened to each other by a fastening member passing through the first through-hole and the second through-hole.
Above connection structure simplifies and operation for attaching the shunt to a substrate and thus allows for measuring the current signal directly and quickly.  
Claims 5 and 6 depend on claim 4.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,614,933 (Endo) in view of Nishio et al., JP2008-47571 (Applicant cited with machine translation). 
Regarding claims 1-6, Endo teaches the claimed invention, including a shunt resistor having a mounting structure (at least wiring board 71), wiring members (forming current paths), and a fastener 101 penetrating through through-holes to fix the shunt resistor to a housing.
	Endo, however, does not teach a second terminal having a protruding portion accommodated in the third through-hole.

	It would have been obvious to one skill in the art before the effective filing date of the current invention to have combined the teachings of Nishio with Endo, since having a protrusion seated in a through-hole allows a stable connection between the resistor and a circuit board (in Nishio a battery).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakamura et al., Yoshioka, and Smith et al. teach shunt resistive devices. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994.  The examiner can normally be reached on 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/            Primary Examiner, Art Unit 2833